DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Clams (1-22) are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record (Dimberg et al - 10134268) neither suggested nor disclosed the remote control for electrical load control that based on a mounting structure and a control unit configured to be attached to the mounting structure in a plurality of orientations and the control unit included a user interface, a communication circuit, and a switch configured to indicate an orientation of the control unit relative to the mounting structure; wherein the control unit is configured to: determine an orientation of the control unit relative to the mounting structure in response to a state of the switch; translate a user input from the user interface into control data based on the orientation of the control unit, the control data configured to control an electrical load of the load control system; and cause the communication circuit to transmit a control signal comprising the control data thereof. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K. WONG/Primary Examiner, Art Unit 2689